     Case 4:20-cv-00250-WTM-CLR Document 3 Filed 10/14/20 Page 1 of 2




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

DARIAN TOWNES,                        )
                                      )
                Plaintiff,            )
                                      )
v.                                    )         CV420-250
                                      )
CARE TREATMENT WARDEN                 )
PINERO, et al.,                       )
                                      )
                Defendants.           )

                                 ORDER

     Before the Court is plaintiff Darian Townes’ motion for leave to

proceed in forma pauperis. Doc. 2. The motion is fully inadequate as the

only relevant information provided beyond plaintiff’s signature is his place

of incarceration. Id. Plaintiff is DIRECTED to supplement his motion

within thirty days of this Order to provide all requested financial

information. Absent a response, the Court may deny the motion and

recommend the dismissal of this case. The Clerk of Court is DIRECTED

to include with this Order a copy of the Short Form Application to Proceed

in District Court without Prepaying Fees or Costs (AO240).
Case 4:20-cv-00250-WTM-CLR Document 3 Filed 10/14/20 Page 2 of 2




SO ORDERED, this 14th day of October, 2020.


                                ____________________________
                                _______________________________
                                CHR
                                 HRISTO
                                     TO  P ER L. RAY
                                 HRISTOPHER
                                       OPH
                                UNITED STATES MAGISTRATE JUDGE
                                SOUTHERN DISTRICT OF GEORGIA
